Citation Nr: 9914186	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  96-29 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, and physician


ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel

REMAND

The veteran had active service from November 1990 to August 
1991, when activated with his Puerto Rico National Guard 
(PRARNG) unit in support of Desert Storm.  In addition, there 
are several periods of active duty for training (ACDUTRA), 
and inactive duty for training (INACDUTRA).  He retired from 
the PRARNG after 20 years. This claim arises from a period of 
ACDUTRA, from September 12 to 26, 1992. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

The Board has a duty to assist the appellant in the 
development of facts pertinent to his claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1998); 38 C.F.R. § 3.159 (1998).  
This duty to assist involves obtaining relevant medical 
reports, opinions, and contemporaneous and comprehensive 
examinations where indicated by the facts and circumstances 
of the individual case.  See Abernathy v. Principi, 3 
Vet.App. 461 (1992); Roberts v. Derwinski, 2 Vet.App. 387 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589 (1991); Littke 
v. Derwinski, 1 Vet.App. 90 (1990); Murphy v. Derwinski, 1 
Vet.App. 78 (1990). 

Initial review of the evidentiary record indicates that 
additional evidentiary development should be accomplished 
prior to final appellate determination, for the following 
reasons.

The appellant contends, in essence, that he suffers from 
residuals of a left knee disorder, incurred or aggravated 
while setting up a tent in 1992 while on ACDUTRA.  
Specifically, it is noted that he injured, or developed an 
exacerbation of a preexisting left knee injury.  

In a hearing at the RO in October 1996, he testified that he 
retired in 1992 from the ARNG after 20 years.  During this 
period he underwent several quadrennial physical examinations 
which did not reveal any disabilities of his knees or any 
other parts of his body.  He first noted a problem with his 
left knee during INACDUTRA in 1990.  He felt a cracking sound 
in his knee while on an errand, but did not complain, or 
report any injury to the left knee at that time. He underwent 
a left knee operation shortly thereafter.  He stated that his 
left knee was aggravated during Desert Storm, as well as 
ACDUTRA 1992, when he awoke with left leg pain after helping 
to set up hospital tents. He was taken to a hospital, and 
remained under treatment until returned with his unit at the 
end of ACDUTRA.  

The appellant's physician, Humberto Diaz Negron, M.D., 
testified that he had treated the appellant since 1984, for 
various orthopedic disorders, and for his left knee disorder 
since 1990.  In his opinion the appellant's left knee 
disorder began during a period of INACDUTRA, and 
deterioration was accelerated from 1991-92 and up.  He 
further opined that the duties described by the appellant 
during ACDUTRA 1992, would have been an aggravating factor in 
his left knee disorder.

It is noted that some administrative documents note that a 
pre-duty knee disorder was aggravated by duty.  It is not 
clear from the record, however, whether this was only during 
the rigors of duty-essentially constituting a temporary 
"exacerbation or whether it represents a permanent increase 
in severity.  

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). In 
addition, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In view of the foregoing, this case is REMANDED for the 
following actions:

1. The RO should contact the appellant to 
determine the names, addresses, and dates 
of any treatment, and of any physicians, 
hospitals, or treatment centers (private, 
or VA ) who provided him with relevant 
treatment for his left knee disorder, 
from 1984 to the present time, not 
already associated with the claims file. 
In particular, Dr. Negron's complete 
treatment records from 1984 to the 
present are to be obtained.  In addition, 
employer information and releases should 
be obtained to ascertain whether the 
employer might have physical 
examinations, illness reports, 
information concerning accommodations 
that may have been made, or other 
pertinent information. After obtaining 
the appropriate signed authorization for 
release of information forms from the 
veteran, the RO should contact each 
medical care provider specified by the 
appellant, including those mentioned 
above, to request specifically any and 
all medical or treatment records or 
reports relevant to the above mentioned 
claims.  All VA medical records should be 
requested.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder. To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant should also be 
informed of the negative results.  
38 C.F.R. § 3.159.  

2. The RO should attempt to obtain 
appellant's service and personnel records 
from the PRARNG, not already associated 
with the claims file and associate them 
with the claims folder. If not available, 
the RO should establish the reason for 
the non-availability. If the records have 
been sent to the National Personnel 
Record Center (NPRC) or other appropriate 
organization, an effort to obtain 
appellant's service, and ARNG personnel 
records from NPRC or other appropriate 
organization should be made.

3. Following the above, the veteran 
should be scheduled for a VA examination 
by an orthopedic specialist who has not 
examined him before with respect to the 
nature and etiology of any left knee 
disorder currently manifested, and the 
approximate date of onset of the 
disability. All indicated tests should be 
accomplished, and all clinical findings 
should be reported in detail. The entire 
claims folders should be reviewed by the 
examiner(s), and a statement to that 
effect must be included in the 
examination report.

The examiner is requested to examine the 
veteran, and render an opinion, with the 
degree of probability expressed, 
regarding; 

(a) Whether currently manifested left 
knee orthopedic pathology, if any, is 
causally or etiologically related to 
military service, or to other 
intervening, and/or preexisting 
disorders. 

(b) Whether the 1992 ACDUTRA incident 
reported aggravated, contributed to, or 
accelerated any degenerative process, in 
his preexisting left knee pathology.

(c) If so, to what extent, stated in 
terms of a percentage, did it so 
contribute as compared to the natural 
progress of the disease itself or as 
opposed to other possible contributing 
factors, if any?

Specifically reference is to be made to 
the 1990 history of a left knee disorder 
and surgery, other medical disorders, and 
other negative medical reports. All 
findings and opinions should be clearly 
set forth, and it should be noted whether 
the opinions reached were based in part 
by clinical history provided by the 
veteran.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon in the report. 

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all of the foregoing 
development have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the examination report does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).

5.  Thereafter, the RO should again 
evaluate the claim for service 
connection, to include whether the claim 
is well grounded.  To the extent the 
benefits sought are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case.  This document should 
include reasons and bases for the 
holdings.  Thereafter, the appellant and 
his representative shall be provided time 
to respond to the document.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this claim.  No action is 
required of the veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



